 


113 HR 4634 IH: To amend the Internal Revenue Code of 1986 to allow Federal law enforcement officers and firefighters to make penalty-free withdrawals from governmental plans after age 50.
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4634 
IN THE HOUSE OF REPRESENTATIVES 
 
May 9, 2014 
Mr. Reichert (for himself and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow Federal law enforcement officers and firefighters to make penalty-free withdrawals from governmental plans after age 50. 
 
 
1.Early retirement distributions to Federal law enforcement officers and firefighters in governmental plans 
(a)In generalSubparagraph (B) of section 72(t)(10) of the Internal Revenue Code of 1986 is amended— 
(1)by striking the period at the end and inserting , or,  
(2)by striking means any employee and inserting the following:  
means— 
(i)any employee, and 
(3)by adding at the end the following new clause: 
 
(ii)any Federal law enforcement officer described in section 8331(20) or 8401(17) of title 5, United States Code, any Federal customs and border protection officer described in section 8331(31) or 8401(36) of such title, or any Federal firefighter described in section 8331(21) or 8401(14) of such title.. 
(b)Application to defined contribution plansSubparagraph (A) of section 72(t)(10) of such Code is amended by striking which is a defined benefit plan. 
(c)Effective dateThe amendments made by this section shall apply to distributions after the date of the enactment of this Act.  
 
